                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 TYLER MILLER,

         Plaintiff,                                Case No. 3-20-cv-00313

 v.                                                Chief Judge Waverly D. Crenshaw, Jr.
                                                   Magistrate Judge Alistair E. Newbern
 BRIGHTSTAR INTERNATIONAL CORP.
 d/b/a BRIGHTSTAR CORP.,

         Defendant.


                                             ORDER

        On July 9, 2020, Defendant Brightstar Corp. d/b/a Brightstar International Corp., filed a

motion to dismiss Plaintiff Tyler Miller’s amended complaint under Federal Rule of Civil

Procedure 12(b)(6). (Doc. No. 31.) Under the scheduling order, Miller must file a response within

twenty-eight days after the motion is served. (Doc. No. 28.) Brightstar may file an optional reply

within fourteen days of service of the response. (Id.)

        Any filings made related to the motion to dismiss, including motions for extensions of time

or to exceed page limits, shall be decided by Chief Judge Crenshaw unless referred to the

undersigned Magistrate Judge.

        It is so ORDERED.

                                                         ____________________________________
                                                         ALISTAIR E. NEWBERN
                                                         United States Magistrate Judge




      Case 3:20-cv-00313 Document 33 Filed 07/13/20 Page 1 of 1 PageID #: 257
